     Case: 4:19-cv-00167-DMB-JMV Doc #: 15 Filed: 02/06/20 1 of 1 PageID #: 147




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

ATTALA COUNTY, MISSISSIPPI,                                                           PLAINTIFFS
BRANCH OF THE NAACP; et al.

V.                                                                   NO. 4:19-CV-167-DMB-JMV

DOUG EVANS, in his official capacity
as District Attorney of the Fifth Circuit
Court District of Mississippi                                                        DEFENDANT


                              ORDER GRANTING EXTENSION

       On February 5, 2020, Doug Evans filed a motion to extend until February 14, 2020, the

deadline to reply in support of his motion to dismiss. Doc. #14. As grounds, Evans represents

that “[t]he time period for [his] reply falls within several deadlines for [his] counsel ….” Id. at 2.

Evans also represents that the requested extension is unopposed. Id.

       Upon consideration, the motion [14] is GRANTED. Evans’ deadline to reply in support

of the motion to dismiss is extended through and until February 14, 2020.

       SO ORDERED, this 6th day of January, 2020.

                                                      /s/Debra M. Brown
                                                      UNITED STATES DISTRICT JUDGE
